Citation Nr: 0800494	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-34 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from November 1970 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2003.  

It is noted that a claim for service connection for 
asbestosis and increased rating claims for degenerative joint 
disease of the knees are not before the Board.  In a 
September 2004 statement, the veteran clearly indicated he 
was limiting his appeal to service connection for a hearing 
loss disability and tinnitus.  To the extent that he 
mentioned asbestosis and degenerative joint disease of the 
knees in his November 2007 informal hearing presentation, the 
Board requests the RO to seek clarification from the veteran 
as to whether he is interested in pursuing new claims.  If 
so, appropriate development should be conducted.  


FINDINGS OF FACT

1.  A hearing loss disability is not shown currently, nor was 
it shown in service, and hearing was normal at separation 
from service.  

2.  There is no medical evidence of tinnitus at any time, and 
there is no competent evidence of a link between claimed in-
service tinnitus and claimed current tinnitus.  


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in August 
2003, prior to the initial adjudication of these claims, the 
RO advised the claimant of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although he was not explicitly told to provide any 
relevant evidence in his possession, he was informed of the 
specific types of evidence he could submit which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that he should provide any relevant information or evidence 
he possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The veteran was not provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, as there is no rating or 
effective date assigned as a result of this decision, the 
veteran was not harmed by failure to be notified of those 
elements.  Therefore, the Board finds that there was no 
prejudicial error in the notice error in this case, and 
notification errors did not affect the essential fairness of 
the adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An 
examination is not warranted because, as discussed below, 
there is no competent evidence of a current hearing loss 
disability; and there is no competent indication that 
tinnitus may be associated with the veteran's service.  The 
veteran's service medical records and identified VA treatment 
records have been obtained, and he has neither provided nor 
identified any medical or other evidence which has not been 
obtained.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases (such as sensorineural hearing loss) 
if the disability was manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Generally, to establish service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The veteran contends that he has tinnitus as well as hearing 
loss which he feels are due to noise exposure in service.  
Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id., at 157.  Impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels or more; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran contends that he was assigned to man telephones 
during maneuvers performed for a two-week period during a 
shakedown cruise, and that he was exposed to noise from the 
combat guns which were fired repeatedly during this two-week 
period.  The veteran states that because he had to 
communicate by telephone, he could not wear earplugs.  He 
said he heard ringing in the ears for some time after each 
firing, and he states that he currently has ringing in his 
ears, and, he believes, a hearing loss, due to that noise 
exposure.  

However, service medical records do not show any complaints 
of hearing loss or tinnitus in service, including on the 
separation examination in September 1972.  An audiogram at 
separation showed pure tone thresholds at the tested 
frequencies of 500, 1000, 2000, and 3000 Hertz to be 10, 20, 
15, and 15 decibels in the right ear, respectively.  
Corresponding findings in the left ear were 10, 10, 10, and 
10 decibels.  Thus, hearing was normal in service.  See 
38 C.F.R. § 3.385; Hensley, at 157.  

Subsequent to service, there is likewise no medical evidence 
of the existence of either claimed condition.  VA treatment 
records show that in January 2004, the veteran was seen to 
set up with a primary care provider.  On the initial 
examination, he denied loss of hearing.  Examination of the 
ears was normal, and he could appreciate a whisper at three 
feet.  While a non-specific test such as this conducted 
during a general medical examination certainly cannot rule 
out the presence of a hearing loss disability under 38 C.F.R. 
§ 3.385, neither does it confirm the presence of a hearing 
loss disability.  Moreover, while the veteran, as a layman, 
is not competent to diagnose any medical disorder, it is 
significant that even on a subjective level, he did not note 
any hearing loss when examined in January 2004.  

Thus, there is no medical evidence that the veteran has a 
hearing loss meeting the VA criteria.  Without medical 
evidence of the current existence of a claimed condition, 
there may be no service connection.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  As to tinnitus, likewise, there is no 
medical evidence of the current presence of tinnitus.  
Although, unlike hearing loss, the veteran is competent to 
state that he has tinnitus, there is no competent evidence of 
a nexus to service.  He states that he experienced tinnitus 
for a period of time after guns were discharged, and that he 
now has tinnitus.  He has not stated that tinnitus has been 
present continuously since service.  Thus, there is no lay or 
medical evidence to link any current tinnitus to service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  As a whole, the Board 
finds the absence of any indication of either condition in 
the service medical records, as well as normal hearing at 
separation, to be evidence against the claim.  Moreover, the 
veteran's occupational specialty was storekeeper.  While he 
may very well have had other duties during maneuvers, his 
being required to communicate by telephone during the 
maneuvers would seem to decrease, not increase his chances of 
noise exposure from weapons.  In any event, the veteran's 
participation in a set of maneuvers for a period of two weeks 
during service, without any contemporaneous indication of 
hearing loss or tinnitus; the absence of any medical evidence 
of either condition currently; and the absence of any 
evidence, lay or medical, of either condition during the 30 
years that elapsed between the veteran's discharge from 
service and his initial claim, when considered together, 
establish that the veteran does not have hearing loss or 
tinnitus due to in-service events.  As the preponderance of 
the evidence is against the claims, the benefit-of-the-doubt 
does not apply, and the claims must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


